DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the application filed on April 13, 2021.  Claims 1-34 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through a telephone communication on August 10, 2022 with Selena Kim.  The application has been amended as follows:


In the Claims

35. (Currently Amended)
36. (Currently Amended)
37. (Currently Amended)
38. (Currently Amended)
39. (Currently Amended)
40. (Currently Amended)
41. (Currently Amended)
42. (Currently Amended)
43. (Currently Amended)


Allowable Subject Matter
Currently claims 1-34 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“… in response to the presence indicator, communicate to the requesting device to invoke an order application with which to define an order, wherein the order requiring an attendance by the requestor at one of the plurality of order interaction locations to complete the order; 
determine and provide to the requesting device an order interaction location recommendation comprising one of the plurality of order interaction locations for attendance to complete the order, wherein the recommendation is responsive to the first order interaction location”

Simmons discloses  wherein the identification of the order interaction location identifies a second order interaction location (Simmons: paragraph [0120] - These can identify merchant locations that are en route, near current location, near target destination, or a location which may provide optimum user results, such as a location which represents a quickest order fulfillment, quickest time to ultimate destination, or the like, each of which may be specified within a user's preferences, and/or dynamically changed by the user).  PTO 892 Reference U discloses crowdsourced line wait-time estimation using smartphones.   Neither Simmons, PTO 892 Reference U, nor any of the other cited references teach, suggest, or otherwise render obvious in response to the presence indicator, communicate to the requesting device to invoke an order application with which to define an order, wherein the order requiring an attendance by the requestor at one of the plurality of order interaction locations to complete the order; determine and provide to the requesting device an order interaction location recommendation comprising one of the plurality of order interaction locations for attendance to complete the order, wherein the recommendation is responsive to the first order interaction location.   
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625